Citation Nr: 1423507	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disability manifested by right leg and foot tingling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel






INTRODUCTION

The Veteran had periods of active military service from October 2000 to March 2001 and September 2001 to February 2003, with subsequent National Guard service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Board's judgment, the appeal must be remanded to obtain a VA examination with opinion.  The Veteran seeks service connection for a disability manifested by tingling in his right leg and foot.  As relevant to the basis for remand, the Veteran asserts that the circumstances of his active duty service caused intermittent symptoms of leg and foot tingling that rose to a level of severity that he subsequently sought treatment while in the National Guard.

Specifically, the Veteran asserts that the wearing of boots and standing daily for 12 to 14 hours as part of duties as Security Police during active service led to the current disability.  In this regard, within a year and a half of separation from active service, multiple medical records from his National Guard service document treatment for complains of tingling.  These records include a June 2004 record in which the Veteran indicated he had been diagnosed as having a pinched nerve in his back and an April 2005 record documenting complaint of "shooting pains and needles" down right leg with an assessment of intermittent nerve impingement and question of sciatica.

Thus, the evidence of record includes documentation of disability shortly after service and credible statements from the Veteran in which he provides specific contentions regarding how the circumstances of his active duty service led to the development of disability.  Under these facts, the Board finds that a VA examination that considers whether the current disability developed due to the circumstances of the Veteran's active service would significantly aid in adjudication of this appeal.  See generally McClendon v. Nicholson, 20 Vet App. 79 (2006).

Based on the current facts, the examiner need not address whether the disability began due to the Veteran's National Guard service.  As there is evidence that the disability is an organic disability of the nervous system, the examiner should consider whether the disability developed within 1-year from the date of separation from service (with the AOJ considering whether such was of compensable level) as well as considering the evidence of continuity of symptomatology.  See 38 C.F.R. § 3.307, 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1)  The Veteran should be scheduled for an appropriate VA examination so as to determine whether he has a current disability manifested by right leg and foot tingling attributable to service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the Veteran regarding his activities in service.  All necessary tests should be conducted.  The examiner should address the following:

(A)  Identify all current diagnoses referable to the right leg and foot which cause the complained of tingling.

(B)  For each such diagnosed disability, is it at least as likely as not that the disability is due to the Veteran's active service, to include the boots he wore and his duties as a Security Policemen?

(C)  If the answer to (B) is no, for each diagnosed disability which is an organic disease of the nervous system, did such disability develop within one year of separation from active service in February 2003?  If so, discuss the symptoms and severity of this organic disease disability.

In providing these opinions, the examiner should consider the Veteran's statements that he intermittently experienced these symtpoms since active service and his lay statements regarding standing daily for 12 to 14 hours while in active service.  The rationale for any opinion offered should be provided.   

2)  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence and under all applicable law, to include the question of whether the service connection is warranted on a presumptive basis as a chronic disability under 38 C.F.R. §§ 3.307, 3.309.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration the evidence received since the January 2014 SSOC.  An appropriate period of time should be allowed for response.



							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

